Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a cemented carbide substrate with a particular Co and TaC content, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  In the specification the inclusion of W, Co and Ti in the AlN layer is only for a particular cemented carbide substrate.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-5,10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP 2014 184522) and Okada et al (US 2007/0218 313).
Mitsubishi discloses a cutting tool comprising an AlN layer of the claimed thickness (009), a (Ti,Al)(C,N) layer  with the claimed thickness (009) and composition (0014) on a substrate of the claimed components such as cemented carbide (0012). Since the AlN layer is deposited under similar method parameters (0017)  the claimed hexagonal structure and chlorine content is considered inherent. 
Mitsubishi does not disclose the claimed layer between AlN and the substrate.
Okada et al discloses the claimed layer such as TiN, TiCN between an AlN layer and the substrate (0021) used for tools (abstract).
Thus it would have been obvious to one of ordinary skill in the art to provide the claimed layer between the AlN layer and the substrate in Mitsubishi, as this additional layer is known to improve the adhesion of the AlN layer to the substrates in tools, as shown by Okada et al. 
Since the inclusion of W, Co and Ta in the AlN decreases with increased thickness in Mitsubishi(0018), it would be obvious to one of ordinary skill in the art that the amount of the inclusion in the AlN layer will now be lower with the additional layer.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP 2014 184522) and Okada et al (US 2007/0218 313) in view of Walter (EP 3 00 913).

Walter discloses that a TiCN layer used for tools  (022) may have the claimed TC value.
Thus it would have been obvious to one of ordinary skill in the art to provide the claimed TiCN layer of Mitsubishi and Okada et al with the claimed TC value, as this value is known in the tool art, as shown by Walter.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP 2014 184522) and Okada et al (US 2007/0218 313) in view of Huang et al (“effect of NH3 on the growth…TiN films”).
Mitsubishi and Okada et al disclose the invention substantially as claimed except for the claimed TC value for the layer between the AlN layer and the substrate.
Huang discloses that a TiN layer used for tools  (1. introduction) may have the claimed TC value (fig 4).
Thus it would have been obvious to one of ordinary skill in the art to provide the claimed TiCN layer of Mitsubishi and Okada et al with the claimed TC value, as this value is known in the tool art, as shown by Huang et al

Claim  8  is rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP 2014 184522) and Okada et al (US 2007/0218 313) in view of Kyocera (JP 2006 305 714)

Kyocera discloses that a TiCN layer used for tools  (abstract) may have the claimed TC value (008).
Thus it would have been obvious to one of ordinary skill in the art to provide the claimed TiCN layer of Mitsubishi and Okada et al with the claimed TC value, as this value is known in the tool art, as shown by Kyocera.

Claims 9, 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP 2014 184522) and Okada et al (US 2007/0218 313) in view of Sumitomo (JP2015-124407).
Mitsubishi and Okada et al disclose the invention substantially as claimed except for the claimed alternating structure.
Sumitomo discloses the claimed alternating structure used on tools (claim 6).
Thus it would have been obvious to one of ordinary skill in the art to provide Mitsubishi and Okada et al with the claimed alternating structure as these alternating structure as known in the tool art, as shown by Sumitomo.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Archene Turner whose new telephone number is (571) 272-1545. The examiner can normally be reached on Monday, Wednesday through Friday from 10:30 am. to 6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ARCHENE A TURNER/            Primary Examiner, Art Unit 1784